    Case 1:20-cv-01254-MN Document 11 Filed 10/14/20 Page 1 of 1 PageID #: 4570




                   IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE
IN RE: Akorn Inc., et al.
 199SEIU National Benefit Fund, et al.

                                           Appellants,
                                                            Civil Action 20-1254
    v.

    Official Committee of Unsecured Creditors of            Bankruptcy Case No. 20-11177 (KBO)
    Akorn Inc., et al.                                      Bankruptcy BAP No. 20-29

                                             Appellees


ORDER GRANTING MOTION OF 1199SEIU BENEFIT FUNDS, DC47 FUND AND SBA
 FUND FOR LEAVE TO FILE PORTIONS OF DESIGNATED APPELLATE RECORD
                           UNDER SEAL


          Upon consideration of the motion of 1199SEIU Benefit Funds,2 DC47 Fund and SBA Fund

to designate portions of the appellate record under seal’s and any responses thereto,

          IT IS HEREBY ORDERED WKLVWKGD\RI2FWREHUas follows:

          The Motion is GRANTED, as set forth herein.

          The Appellants are GRANTED LEAVE to designate the Objection and Exhibits as part

of the appellate record under seal.

          The clerk of the Bankruptcy Court shall promptly HOHFWURQLFDOO\transmit the sealed

Objection ', to the &lerk of the &ourt Zhere the appeal is pending ZLWKDFRS\WR

01B&LYLO#GHGXVFRXUWVJRYupon receipt of this 2rder.


                                                                        _____________________________
                                                                        _____
                                                                           ____
                                                                              _____________
                                                                                         ________________
                                                                                         __
                                                                        7KH+RQRUDEOH0DU\HOOHQ1RUHLND
                                                                        7KKH+RRQR
                                                                                 Q UDEOH0DU\HOOHQ1RUHLN
                                                                        8QLWHG6WDWHV'LVWULFW-XGJH
                                                                        8QLWWHG
                                                                              G 6WDWHV 'LVWULFW -XGJH




2
          All capitalized terms have the same meaning as in the Motion to Seal.
